DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 13, 2021 have been fully considered but they are not persuasive.
In re pages 6-11, Applicant argues that Zhao does not disclose all the limitations of the claims. In particular, Applicant argues that Zhao does not disclose parsing a bitstream for a first syntax element in a sequence parameter set, as recited in claim 1 and similarly in claims 10, 11, and 12.
In response, the Examiner respectfully disagrees. Zhao is directed to various video coding techniques (Zhao: paragraphs [0003] and [0005] through [0011]). As taught by Zhao, these techniques involve the use of syntax to signal various coding parameters in the bitstream (Zhao: paragraph [0060]). As further taught by Zhao, these syntax elements may be signaled using various parameter sets, including a sequence parameter set (Zhao: paragraph [0185]). A parser may be used to reconstruct the signaled symbols from the coded video sequence (Zhao: paragraphs [0050] through [0052]). Thus, by disclosing the use of syntax and associated sequence parameter set as well as parsing the bitstream to reconstruct signaled symbols, Zhao discloses parsing a bitstream for a first syntax element in a sequence parameter set as recited in claim 1 and similarly in claims 10, 11, and 12.
Applicant’s additional arguments, filed June 13, 2021, have been noted but are moot in view of the new grounds of rejection discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2020/0382805, already of record, referred to herein as “Zhao”) in view of Kang et al. (WO2020185027, referred to herein as “Kang”).
Regarding claim 1, Zhao discloses: A video decoding method, comprising:
receiving data from a bitstream to be decoded as a plurality of video pictures (Zhao: paragraph [0046], disclosing an encoded video bitstream as part of a streaming system; Fig. 3, paragraphs [0048] and [0049], disclosing a receiver that receives the coded video sequence for decoding);
parsing the bitstream for a first syntax element in a sequence parameter set (SPS) of a current sequence of video pictures (Zhao: Fig. 3, paragraph [0050], disclosing a parser to reconstruct symbols from the coded video sequence; paragraph [0185], disclosing that the symbols may include syntax in a sequence parameter set; Figs. 9A and 9B, disclosing syntax information that may be parsed from the bitstream); and
when the first syntax element indicates that transform skip mode is allowed for the current sequence of video pictures and when transform skip mode is used for a current block in a current picture of the current sequence (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed; Figs. 19A and 19B, paragraph [0199], disclosing presence of a flag indicating transform skip mode, which can indicate if transform skip mode 1s enable), reconstructing the current block by using quantized residual signals that are not transformed (Zhao: paragraph [0201], disclosing signaling of whether certain operations or bypassed, such as transform; paragraphs [0170] through [0172], disclosing use of quantized residual values—e.g., in the transform skip mode)…
Zhao does not explicitly disclose reconstructing the current block by use of residual signals that remain in a spatial domain.
remain in a spatial domain (Kang: page 51, sixth paragraph, disclosing transformation between a spatial domain and a frequency domain; page 62, sixth and seventh paragraphs, disclosing that when the current block includes a subblock from which the transformation is omitted a video decoder decodes the related residuals without inverse transformation on the subblocks—e.g., by remaining in the spatial domain).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the spatial domain reconstruction of Kang in the method of Zhao.
One would have been motivated to modify Zhao in this manner in order to improve the quality of coded video and increase associated encoding efficiency (Kang: page 48).
Regarding claim 2, Zhao and Kang disclose: The method of claim 1, wherein when the first syntax element indicates that transform skip mode is allowed for the current sequence of video pictures (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode ts allowed), parsing the bitstream for a second syntax element in the SPS for indicating whether Block Delta Pulse Code Modulation (BDPCM) is enabled for the current sequence of video pictures (Zhao: paragraph [0196], disclosing use of a bdpcm_flag to indicate the use of block delta pulse code modulation; paragraph [0185], disclosing signaling of syntax in a sequence parameter set).
Regarding claim 3, Zhao and Kang disclose: The method of claim 2, wherein when BDPCM 1s enabled for the current sequence of video pictures, a flag associated with the current block of the current picture is coded in the bitstream to indicate whether the current block ts coded by using BDPCM (Zhao: paragraph [0196], disclosing use of a bdpcm_flag).
Regarding claim 4, Zhao and Kang disclose: The method of claim 3, wherein a residual signal of a position in the current block is coded by using a difference between the residual signal and a previously coded residual signal of a neighboring position (Zhao: paragraph [0172], disclosing coding of a delta—or difference—between a quantized residual and its predictor; paragraph [0173], disclosing use of neighboring pixel values).
Regarding claim 5, Zhao and Kang disclose: The method of claim 2, wherein when the first syntax element indicates that transform skip mode is allowed for the current sequence of video pictures (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed), parsing the bitstream for a third syntax element for indicating whether an alternative residual coding process is enabled for entropy coding the residual signals of the current block (Zhao: paragraphs [0171] and [0172], disclosing use of an alternative scheme to BDPCM).
Regarding claim 6, Zhao and Kang disclose: The method of claim 1, wherein when the first syntax element indicates that transform skip mode is allowed for the current sequence of video pictures (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed), parsing the bitstream for a flag for indicating whether an alternative residual coding process is enabled for entropy coding the residual signals of the current block (Zhao: paragraph [0172], disclosing use of an alternative scheme to BDPCM; paragraph [0050], disclosing parsing of the coded video sequence; Fig. 17, disclosing signaling of syntax elements).
Regarding claim 7, Zhao and Kang disclose: The method of claim 1, wherein when the first syntax: element indicates that transform skip mode is allowed for the current sequence of video pictures (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed), a first flag is parsed from the bitstream to indicate whether the current block of the current picture is coded by using transform skip mode (Zhao: paragraph [0197], disclosing flags for indicating whether a current block 1s coded using transform skip mode).
claim 8, Zhao and Kang disclose: The method of claim 7, wherein when the current block. is coded by using transform skip mode and when an alternative residual coding process is enabled (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed; paragraph [0196], disclosing use of a bdpcm_flag to indicate the use of block delta pulse code modulation), the restdual signals of the current block is entropy coded by using transform skip residual coding (Zhao: paragraph [0125] through [0127], disclosing entropy coding of residual signals associated with transform skip mode).
Regarding claim 9, Zhao and Kang disclose: The method of claim 1, wherein when the first syntax element indicates that transform skip mode is not enabled for the current sequence of video pictures (Zhao: Tg. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode ts allowed), a// blocks in the current sequence of video pictures are coded by using quantized transformed coefficients (Zhao: paragraph [0092], disclosing coding of a current block using quantized transform coefficients).
Regarding claim 10, Zhao and Kang disclose: An electronic apparatus comprising:
a video decoder circuit configured to perform operations (Zhao: Fig. 3, paragraphs [0012] and [0023], disclosing a video decoder) comprising:
receiving data from a bitstream to be decoded as a plurality of video pictures (Zhao: paragraph [0046], disclosing an encoded video bitstream as part of a streaming system; Fig. 3, paragraphs [0048] and [0049], disclosing a recetver that recetves the coded video sequence for decoding);
parsing the bitstream for a first syntax element in a sequence parameter set (SPS) of a current sequence of video pictures (Zhao: Fig. 3, paragraph [0050], disclosing a parser to reconstruct symbols from the coded video sequence; paragraph [0185], disclosing that the symbols may include syntax tn a sequence parameter set; Figs. 9A and 9B, disclosing syntax information that may be parsed from the bitstream); and
when the first syntax element indicates that transform skip mode 1s allowed for the current sequence of video pictures and when transform skip mode is used for a current block in a current picture of the current sequence (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed; Figs. 19A and 19B, paragraph [0199], disclosing presence of a flag indicating transform skip mode, which can indicate if transform skip mode is enable), reconstructing the current block by using quantized residual signals that are not transformed (Zhao: paragraph [0201], disclosing signaling of whether certain operations or bypassed, such as transform; paragraphs [0170] through [0172], disclosing use of quantized residual values—e.g., in the transform skip mode) and remain in a spatial domain (Kang: page 51, sixth paragraph, disclosing transformation between a spatial domain and a frequency domain; page 62, sixth and seventh paragraphs, disclosing that when the current block includes a subblock from which the transformation is omitted a video decoder decodes the related residuals without inverse transformation on the subblocks—e.g., by remaining in the spatial domain).
The motivation for combining Zhao and Kang has been discussed in connection with claim 1, above.
Regarding claim 11, the claim recites analogous limitations to claim 1, above, and 1s therefore rejected don the same premise.
Regarding claim 12, the claim recites analogous limitations to claim 1, above, and 1s therefore rejected on the same premise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/            Primary Examiner, Art Unit 2484